TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00302-CR


William Roy Bird, Appellant

v.

The State of Texas, Appellee




FROM THE COUNTY COURT AT LAW NO. 2 OF BELL COUNTY
NO. 2C08-09000, HONORABLE GERALD M. BROWN, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	Appellant has filed an amended motion to dismiss his appeal.  The motion is signed
by appellant and complies with rule 42.2.  See Tex. R. App. P. 42.2(a).  We grant the motion and
dismiss the appeal.  See id. 

						____________________________________
						David Puryear, Justice
Before Chief Justice Jones, Justices Puryear and Pemberton
Dismissed on Appellant's Motion
Filed:   December 15, 2010				
Do Not Publish